Cobb, P. J.
1. There was nothing in the evidence or statement of the accused which authorized a charge upon the law of voluntary manslaughter, or an instruction upon the law relating to the defense of habitation.
2. It is not error to charge that in determining whether or not evidence of good character is sufficient to generate a doubt as to the guilt of the accused, such evidence should be considered with the other testimony in the ease. Brazil v. State, 117 Ga. 32 (3); Culver v. State, 124 Ga. 822.
3. It is always a matter of discretion with the trial judge whether after the evidence has been closed he will allow the case to be reopened for the purpose of introducing additional evidence. It does not appear that this discretion was abused in the present case. Frazier v. State, 112 Ga. 869, and cit.
4. The extracts from the charge which are complained of are not erroneous for any reason assigned; and the requests to charge, so far as legal and pertinent, were covered by the general charge..
5. The evidence authorized the verdict, and no sufficient reason appears for reversing the judgment.

Judgment affirmed.


All the Justices concur, except Fish, C. J., absent.